Citation Nr: 0505969	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-16 104	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas



THE ISSUES

1.  Entitlement to separate compensable evaluations for 
tinnitus in each ear. 

2.  Entitlement to an effective date earlier than February 
11, 2002, for the grant of service connection for hearing 
loss and tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1951 to May 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.


FINDINGS OF FACT

1.  The veteran's service-connected tinnitus is manifested by 
recurrent symptoms.

2.  The RO denied service connection for bilateral hearing 
loss and tinnitus in September 1957. The veteran did not 
appeal this decision.

3.  The veteran provided additional evidence and was afforded 
a personal hearing at the RO in April 1958.  The RO denied 
service connection for bilateral hearing loss and tinnitus in 
April 1958.  The veteran did not appeal this decision.

4.  The veteran provided additional evidence in June 1979 in 
an attempt to reopen the claim.  The RO denied reopening the 
veteran's claim by way of a rating decision in July 1979.  
The RO upheld the denial by way of a rating decision in 
August 1979.  The veteran appealed the RO's decision and a 
Board decision affirmed the denial in December 1979.

5.  The veteran submitted an informal claim to reopen his 
claim for hearing loss and tinnitus on February 11, 2002.  
The RO granted service connection for bilateral hearing loss, 
with an evaluation of 20 percent disabling, effective 
February 11, 2002.  The RO also granted service connection 
for bilateral tinnitus, with an evaluation of 10 percent, 
effective February 11, 2002.


CONCLUSIONS OF LAW

1.  The claim for assignment of separate compensable 
evaluations for tinnitus in each ear is without legal merit.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002); 38 C.F.R. §§ 4.25, 4.87, Diagnostic Code 
6260 (2004).  

2.  The criteria for the award of an effective earlier than 
February 11, 2002, for a grant of service connection for 
hearing loss and tinnitus have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Separate Compensable Evaluations for Tinnitus

A.  Background

The veteran served on active duty from May 1951 to May 1954.  
In February 2003, he was granted service connection for 
tinnitus and assigned a 10 percent rating, effective February 
11, 2002.  

The veteran submitted a Notice of Disagreement (NOD) in March 
2003, claiming he was entitled to separate compensable 
ratings for tinnitus in each ear.  

The Board notes that on May 22, 2003, VA's Office of General 
Counsel issued a precedential opinion, holding that 38 C.F.R. 
§ 4.87, Diagnostic Code 6260, as in effect prior to June 10, 
1999, and as amended as of that date, authorized a single 10 
percent disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  The opinion went on to hold that separate ratings for 
tinnitus for each ear may not be assigned under Diagnostic 
Code 6260 or any other diagnostic code.  See VAOPGCPREC 2-
2003.  

The veteran's representative submitted written argument in 
January 2005.  It was argued that 38 C.F.R. § 4.25 allows for 
the assignment of separate disability ratings for each ear.  
Further, the representative argued that the regulations used 
to evaluate tinnitus were ambiguous and that this ambiguity 
also allowed for a favorable outcome of the veteran's claim.  
The representative cited language used by VA in promulgating 
a change in the regulations in 2002 as further proof that the 
prior rating criteria were ambiguous.  

B.  Analysis

Under the rating criteria in effect for tinnitus, prior to 
June 13, 2003, a 10 percent evaluation is the maximum 
disability rating provided.  See 38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (2002).  The only note applicable to the 
rating criteria at that time said that a separate evaluation 
for tinnitus may be combined with an evaluation under 
Diagnostic Codes 6100, 6200, 6204, or other diagnostic code, 
except when tinnitus supports an evaluation under one of 
those diagnostic codes.

Under the current schedular criteria for Diagnostic Code 
6260, a 10 percent evaluation is warranted for tinnitus that 
is recurrent.  Again, 10 percent is the maximum disability 
rating available under this code.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2004).  Effective June 13, 2003, the 
provisions of Diagnostic Code 6260 were amended to add a note 
specifying that raters are to "[a]ssign only a single 
evaluation for recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in the head."  38 C.F.R. 
§ 4.87, Diagnostic Code 6260, Note (2) (2004).

As indicated above, the veteran's tinnitus is currently 
evaluated as 10 percent disabling, which is the maximum 
schedular evaluation available for that disability.  The 
veteran argues that he is entitled to separate 10 percent 
evaluations for each ear.  He asserts that 38 C.F.R. § 4.25 
requires rating his tinnitus separately for each ear, as that 
provision provides, in pertinent part, that "[e]xcept as 
otherwise provided in this schedule, the disabilities arising 
from a single disease entity, e.g., arthritis, multiple 
sclerosis, cerebrovascular accidents, etc., are to be rated 
separately[,] as are all other disabling conditions, if 
any."  See 38 C.F.R. § 4.25(b) (2004).

The Board notes that it has been VA's policy for a number of 
years that, where tinnitus is to be rated as a disability in 
its own right, only one 10 percent rating is assignable for 
the tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.  See 67 Fed. Reg. 59,033 (2002); 68 
Fed. Reg. 25,822-25,823 (2003).  Moreover, effective June 13, 
2003, the notes accompanying 38 C.F.R. § 4.87, Diagnostic 
Code 6260 specifically require the assignment of a single 
evaluation for bilateral tinnitus.  The Board notes that 
while the veteran contends that 38 C.F.R. § 4.25(b) 
nevertheless authorizes the assignment of separate 
compensable evaluations for bilateral tinnitus, VA's 
Secretary specifically rejected this argument in codifying 
the policy of assigning only a single evaluation for 
bilateral tinnitus.  See 68 Fed. Reg. 25,822-25,823 (2003) 
("...to rate each ear separately would be a violation of the 
principle of 38 C.F.R. § 4.25(b) that a 'single disease 
entity' is to be given a single rating").

The veteran has not argued that the June 2003 change in 
regulation is not applicable to his claim.  Rather, he 
asserts that the rating criteria for tinnitus is ambiguous 
and that 38 C.F.R. § 4.25 allows for the assignment of 
separate ratings.  The argument is without merit.  VA General 
Counsel has held that the version of Diagnostic Code 6260 in 
effect prior to June 2003 did not allow for separate 
evaluations for each ear.  See VAOPGCPREC 2-2003.  Thus, 
there is no basis to consider the veteran's claim for 
separate evaluations for each ear, either under the criteria 
in effect prior to June 2003 or after.  The law does not 
allow for the benefit sought.  The Board is bound by 
precedential opinions issued by the General Counsel despite 
the veteran's arguments as to the incorrectness of the 
opinion.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. 
§ 14.507 (2004).  

In sum, Diagnostic Code 6260, under which the veteran's 
tinnitus is currently rated, now specifically provides, 
consistent with prior VA policy, that only a single 10 
percent evaluation is assignable for bilateral tinnitus, and 
in codifying that policy, VA's Secretary has indicated that 
38 C.F.R. § 4.25(b) does not allow for the assignment of 
separate evaluations for tinnitus in each ear.  More 
importantly, VA's Office of General Counsel has specifically 
held that separate ratings for tinnitus for each ear may not 
be assigned under any diagnostic code.  As noted above, the 
Board is bound in its decisions by the precedent opinions of 
VA's General Counsel.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in a case where the law is dispositive 
of the claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Since 38 C.F.R. § 4.87, Diagnostic Code 
6260, as it existed prior to June 2003 and thereafter, 
prohibits assignment of separate evaluations for bilateral 
tinnitus, and as VAOPGCPREC 2-2003 prohibits assignment of 
separate evaluations for bilateral tinnitus regardless of the 
diagnostic code involved, there is no basis for the veteran's 
claim for separate compensable evaluations for his service-
connected tinnitus.  His claim must therefore be denied as 
legally insufficient. 

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) with respect to this issue.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  The Board has also considered its implementing 
regulations, codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).

The VA General Counsel has specifically addressed whether VA 
is required to provide notice to a claimant of the 
information and evidence necessary to substantiate a claim 
for separate disability evaluations for each ear for tinnitus 
under 38 U.S.C.A. § 5103(a).  The General Counsel has held 
that there is no requirement to provide the notice as the 
entitlement to separate ratings is barred by the current 
Diagnostic Code 6260 and by the previous versions of 
Diagnostic Code 6260 as interpreted by VAOPGCPREC 2-2003.  
VAOPGCPREC 2-2004.  

II.  Earlier Effective Date

The veteran served on active duty from May 1951 to May 1954.  
His primary occupational specialty was a track vehicle 
repairman.  

Service medical records were associated with the claims file 
for the period from May 1951 to May 1954.  The veteran was 
noted to have 15/15 on the whispered voice test on his 
entrance physical examination in May 1951.  He was also noted 
to have 15/15 on the whispered voice test on his separation 
physical examination in May 1954.

The veteran submitted his original claim for service 
connection for hearing loss and tinnitus in September 1957.  
His claim was denied by way of a rating decision in October 
1957 with notice provided the same month.  

The veteran submitted additional statements and a physician 
statement from R. Montgomery-Short, M.D. and was afforded a 
hearing at the RO in April 1958.  The RO denied service 
connection for bilateral hearing loss and tinnitus in April 
1958.  The veteran did not appeal this decision.

The veteran provided additional statements regarding his 
claim for hearing loss and tinnitus in June 1979 in an 
attempt to reopen the claim.  The RO denied reopening the 
veteran's claim for service connection in July 1979.  The 
veteran also provided a physician statement and an 
audiological examination from J. Hill, M.D.  The RO continued 
the denial of the veteran's claim by way of a rating decision 
in August 1979.  The veteran appealed the RO's decision and a 
Board decision upheld the denial in December 1979.

The veteran inquired, through his Congressman, in November 
1993 about the previous denials of his claim and about how to 
get help with filing a claim.  The RO responded directly to 
the veteran later that month by providing him with a copy of 
the Board's 1979 decision and by telling him that new and 
material evidence was needed to reopen a claim.  

The veteran submitted an application to reopen his claim of 
service connection for hearing loss and tinnitus on February 
11, 2002.  Additional evidence was submitted.  The RO later 
granted service connection for bilateral hearing loss, with 
an evaluation of 20 percent disabling, effective February 11, 
2002.  The RO also granted service connection for bilateral 
tinnitus, with an evaluation of 10 percent, effective 
February 11, 2002.

The effective date for a reopened claim, after a final 
disallowance, shall be the date of receipt of the new claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (2004).  See Nelson v. Principi, 18 Vet. 
App. 407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 
451 (2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), 
aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see also Lapier v. 
Brown, 5 Vet. App. 215 (1993).

The last final decision in this case was when the Board 
addressed the veteran's claims in 1979.  This decision was 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 
20.1100 (2004).  As such, new and material evidence was 
required to reopen the claim, just as the RO instructed the 
veteran in 1993.  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2004).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2004).  A 
claim, whether "formal" or "informal," must be "in writing" 
in order to be considered a "claim" or "application" for 
benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. 
Cir. 1999).  Any claim for VA benefits must be submitted in 
the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a) 
(West 2002).  Section § 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid.  See 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An 
informal claim is any communication indicating an intent to 
apply for one or more benefits, and must identify the benefit 
sought.  38 C.F.R. § 3.155(a) (2004).  Moreover, the United 
States Court of Appeals for Veterans Claims (Court), has 
explicitly stated that the "mere presence" of a diagnosis of 
a specific disorder in a VA medical report "does not 
establish an intent on the part of the veteran" to seek 
service connection for that disorder.  See Brannon v. West, 
12 Vet. App. 32, 35 (1998).

In this case, the evidence of record shows that the veteran 
filed a claim to reopen his previously denied claim for 
service connection for bilateral hearing loss and tinnitus in 
February 2002.  It was received on February 11, 2002.  The 
veteran's previously filed claim was denied by way of a Board 
decision in December 1979.  

The Board notes that the RO established a date of February 
11, 2002, as the effective date for service connection for 
hearing loss and tinnitus.  This was based on the date that 
the veteran filed his claim to reopen.  The veteran 
maintained that his effective date should be made retroactive 
to the date he filed his original claim in September 1957.  
However, the claim was previously denied by the Board, as 
noted above.  As described above, the regulation does not 
allow for the award of an effective date in a claim to reopen 
to be set earlier than the application to reopen.  38 C.F.R. 
§ 3.400.  

The RO granted that the veteran's claim for hearing loss and 
tinnitus with an effective date of February 11, 2002, the 
date the veteran filed an informal claim to reopen.  The 
earliest date that may be assigned for the award of service 
connection for hearing loss and tinnitus is the date the 
claim was received, which happens to be the date the RO 
assigned.  The veteran's claim for an earlier date is denied.

In deciding the effective date issue, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The Board has 
also considered the implementing regulations.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim in August 2002.  He was 
informed of the elements to satisfy in order to establish 
service connection.  He was advised to submit any evidence he 
had to show that he had a current disability and to identify 
sources of evidence/information that he wanted the RO to 
obtain on his behalf.  He was also advised of what 
evidence/information would be considered new evidence and 
what type of evidence would be considered material evidence.  

The RO granted service connection in February 2003.  The 
veteran was informed that his claim for service connection 
for hearing loss was assigned a 20 percent disability rating 
and his claim for tinnitus was assigned a 10 percent 
disability rating from the date that he filed his claim-
February 11, 2002.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
done all that is required.  The veteran has not alleged that 
there is any outstanding evidence that would support his 
contention that service connection should be awarded at an 
earlier date.  The Board is not aware of any outstanding 
evidence, particularly that which might suggest that a claim 
to reopen was filed at an earlier date.  Therefore, the Board 
finds that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)-(e) (2004).  


ORDER

Entitlement to separate compensable evaluations for tinnitus 
in each ear is denied. 

Entitlement to an effective date earlier than February 11, 
2002, for the award of service connection for hearing loss 
and tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


